April 15, 2010 VIA EDGAR U. S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Direxion Shares ETF Trust – Post-Effective Amendment No. 11 to the Registration Statement on Form N-1A (File Nos. 333-150525 and 811-22201) Dear Sir or Madam: Pursuant to Section 8(c) of the Securities Act of 1933, as amended (“1933 Act”), and Regulation C thereunder, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, transmitted herewith on behalf of Direxion Shares ETF Trust (“Trust”) is Post-Effective Amendment No. 11 to the Trust’s currently effective Registration Statement on Form N-1A.This transmission contains a conformed signature page, the manually signed original of which is maintained at the offices of the Trust. The sole purpose of this filing is to register the Funds listed in Appendix A, each a new series of the Registrant, with the Securities and Exchange Commission.No other series of the Registrant is affected by this filing. If you have any questions or comments concerning the foregoing, please call me at (202) 778-9195. Sincerely, /s/ Kevin P. Christy Kevin P. Christy Attachments cc:Daniel D. O’Neill Rafferty Asset Management, LLC Francine J. Rosenberger K&L Gates LLP APPENDIX A NON-LEVERAGED FUNDS Sector Funds Direxion Auto Shares Direxion Airline Shares 3X BULL FUNDS 3X BEAR FUNDS International Funds Direxion Daily Brazil Bull 3X Shares Direxion Daily Brazil Bear 3X Shares Direxion Daily Canada Bull 3X Shares Direxion Daily Canada Bear 3X Shares Direxion Daily Indonesia Bull 3X Shares Direxion Daily Indonesia Bear 3X Shares Direxion Daily Malaysia Bull 3X Shares Direxion Daily Malaysia Bear 3X Shares Direxion Daily Russia Bull 3X Shares Direxion Daily Russia Bear 3X Shares Direxion Daily South Korea Bull 3X Shares Direxion Daily South Korea Bear 3X Shares Direxion Daily Taiwan Bull 3X Shares Direxion Daily Taiwan Bear 3X Shares Direxion Daily Thailand Bull 3X Shares Direxion Daily Thailand Bear 3X Shares Sector Funds Direxion Daily Agribusiness Bull 3X Shares Direxion Daily Agribusiness Bear 3X Shares Direxion Daily Commodity Related Bull 3X Shares Direxion Daily Commodity Related Bear 3X Shares Direxion Daily Global Infrastructure Bull 3X Shares Direxion Daily Global Infrastructure Bear 3X Shares Direxion Daily Gold Miners Bull 3X Shares Direxion Daily Gold Miners Bear 3X Shares Direxion Daily Home Construction Bull 3X Shares Direxion Daily Home Construction Bear 3X Shares Direxion Daily Natural Gas Related Bull 3X Shares Direxion Daily Natural Gas Related Bear 3X Shares Direxion Daily Regional Banks Bull 3X Shares Direxion Daily Regional Banks Bear 3X Shares Direxion Daily Water Bull 3X Shares Direxion Daily Water Bear 3X Shares Direxion Daily Wind Energy Bull 3X Shares Direxion Daily Wind Energy Bear 3X Shares
